Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  All withdrawn claims have been amended to be directed to the invention of Group I.
Specification
The disclosure is objected to because of the following informalities: the Specification describes some cations with superscripts (See page 3, line 30.) and others without (See page 2, line 22.).  Please amend the specification to write all cations with superscripts.

    PNG
    media_image1.png
    93
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    271
    media_image2.png
    Greyscale


The disclosure is objected to because of the following informalities: the Specification uses the abbreviation “EPS” at page 3, line 8 and throughout the Specification without any unabbreviated text.  Please set forth unabbreviated text in at least the first instance.

    PNG
    media_image3.png
    122
    406
    media_image3.png
    Greyscale

Claim Objections
Claims 49-50, 53, 56 and 64-66 are objected to because of the following informalities:  the cations are not expressed with superscripts (See Claim 49, line 6.).  

    PNG
    media_image4.png
    52
    574
    media_image4.png
    Greyscale

Please express all cations with superscripts as are used in page 3, line 30 of the Specification.  Appropriate correction is required.

    PNG
    media_image1.png
    93
    438
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-60, 62 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 49 recites the limitation "the gene" line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 49 recites the limitation "the gene" line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 49 recites the limitation "the gene" line 12.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 51 recites the limitation "the gene" line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 51 recites the limitation "the gene" line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 51 recites the limitation "the gene" line 8.  There is insufficient antecedent basis for this limitation in the claim.  
The phrase “wherein the mutant LAB has a perturbed divalent metal ion metabolism (DMIM)” in Claim 52 is vague and indefinite as it is unclear what is the basis of comparison as the term “perturbed” is interpreted as meaning the ion has a decreased or reduced amount, however, it is unclear what the amount is being compared to.
Claims 49-60, 62 and 64-66 are vague and indefinite as it is unclear whether the “less than” language throughout the claims is limiting or not limiting as it is unclear whether “non-zero amounts” are required or can there be “no lower limit” amounts.  If “no lower limit” amounts are encompassed then then the phrases are non-limiting.  If “non-zero” amounts are encompassed then minimal trace amounts would be included.
The abbreviation “EPS” in Claim 60, line 5 is vague and indefinite as it is unclear what is the unabbreviated text.  The Specification does not define the abbreviation.  Please set forth the unabbreviated text.

    PNG
    media_image5.png
    169
    322
    media_image5.png
    Greyscale

The phrase “has as … concentration below 0.25 µg/g” in Claim 64, lines 2-3 is vague and indefinite as it is unclear whether the range includes 0.0 µg/g as there is no lower limit or some amount above 0.0 µg/g.
The phrase “having a … concentration below 0.25 µg/g” in Claim 65, lines 3-4 is vague and indefinite as it is unclear whether the range includes 0.0 µg/g as there is no lower limit or some amount above 0.0 µg/g.
The phrase “wherein Mn2+ ions have been removed” in Claim 66, line 1 is vague and indefinite as it is unclear how it is cable for Mn2+ ions to be removed the lower end of the range in Claim 64 includes 0.0 µg/g.  It is impossible to remove Mn2+ ions when they were not there to start with.
The phrase “having a … concentration below 0.25 µg/g” in Claim 66, lines 3-4 is vague and indefinite as it is unclear whether the range includes 0.0 µg/g as there is no lower limit or some amount above 0.0 µg/g.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the “less than” language in claims 49-50 is interpreted as including “no lower limit” then the various properties set forth in claims 49-50 are interpreted as non-limiting and Claims 49-50 are anticipated for the reasons discussed below.  This “non-limiting” interpretation is interpreted as being different from a “negative limitation” which would mean that iron is excluded from being present.  All of the alternative elements (a)-(h) in Claim 49 are interpreted as being alternatives with elements (a)-(c) being non-limiting alternatives.
Claim(s) 49-50 and 64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUCIANA HERVE-JIMENEZ ET AL: "Postgenomic Analysis of Streptococcus thermophilus Cocultivated in Milk with Lactobacillus delbrueckii subsp. bulgaricus: Involvement of Nitrogen, Purine, and Iron Metabolism", APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 75, no. 7, 1 April 2009, pages 2062-2073.
LUCIANA HERVE-JIMENEZ teaches a method for increasing viscosity in a fermented milk product, comprising fermenting a milk substrate with a mutant lactic acid bacterium (LAB) (See Abs. and pp. 2065-2067 and 2071-2072 where the viscosity of milk is increased using LAB in the fermentation of milk to prepare yoghurt.).
Regarding the presence of iron per elements (a) and (c), LUCIANA HERVE-JIMENEZ teaches a method with a milk substrate with a mutant lactic acid bacterium (LAB)  where the Streptococcus thermophilus strain in which the expression of genes encoding iron transporters is decreased and the expression of the fur regulator gene is increased and therefore has a reduced intracellular iron concentration; where the iron ions below 10 ppm is interpreted to be implicitly disclosed due to the reduced expression of iron transporter by the Streptococcus strain (See Abstract.).  Since elements (a) - LUCIANA HERVE-JIMENEZ teaches the limitations of the claims for this alternative reason.
Regarding Claim 64, LUCIANA HERVE-JIMENEZ teaches the method as there is no lower limit for the concentration, thus, non-limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

If the “less than” language in claims 49-50 is interpreted as including “non-zero” values then the claims are rejected for the reasons discussed below.
Claims 49-53 57-58 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUCIANA HERVE-JIMENEZ ET AL: "Postgenomic Analysis of Streptococcus thermophilus Cocultivated in Milk with Lactobacillus delbrueckii subsp. bulgaricus: Involvement of Nitrogen, Purine, and Iron Metabolism", APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 75, no. 7, 1 April 2009, pages 2062-2073 in view of
Turner et al., Inactivation of an Iron Transporter in Lactococcus lactis Results in Resistance to Tellurite and Oxidative Stress, APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Oct. 2007, p. 6144–6149.
Regarding claim 49, LUCIANA HERVE-JIMENEZ teaches a method for increasing viscosity in a fermented milk product, comprising fermenting a milk substrate with a mutant lactic acid bacterium (LAB) (See Abs. and pp. 2062-2072 where the viscosity of milk is increased using LAB in the fermentation of milk to prepare yoghurt.), wherein the mutant LAB is Lactobacillus bulgaricus (See Abs., p. 2062, col. 1+ - p. 2072, col. 1.), however, fails to expressly teach 
(a)    containing less than 10 parts per million (ppm, mg/kg dry weight) of iron ions;
(b)    containing less than 6 ppm of manganese ions;
(c)    containing less than 16 ppm in total of Fe2+ ions and Mn2+ ions;

(d)    carrying a mutation in a gene related to the uptake of a divalent metal ion;

(e)    having a changed fur gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene;

(f)    having reduced mnth gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene;

(g)    having reduced fatc gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene; and

(h)    being resistant to tellurite, as determined by an ability to form a colony on M17 agar plates containing 0.1 mMK2TeO3.

Regarding the various properties it is noted the various properties are set forth in alternative form and thus all of the properties are not required.
Regarding the presence of iron per 49 (a) and (c) and 50 (a) and (c), LUCIANA HERVE-JIMENEZ teaches a method with a milk substrate with a mutant lactic acid bacterium (LAB)  where the Streptococcus thermophilus strain in which the expression of genes encoding iron transporters is decreased and the expression of the fur regulator gene is increased and therefore has a reduced intracellular iron concentration; where the iron ions below 10 ppm is interpreted to be implicitly disclosed due to the reduced expression of iron transporter by the Streptococcus strain (See Abstract.).
Regarding property (f) having reduced mnth gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene, Turner teaches tellurite resistant Lactococcus lactis mutants containing insertions in the mnth gene usable in the dairy industry (See Abstract and p. 6148, col. 2.), wherein the mutants are impaired in 2+ uptake and have a low intracellular iron level (See p. 6146, right column, para. 2 and FIG-3 (left) where the removal of iron by the mmtH mutant lower than by the wt.); 

    PNG
    media_image6.png
    559
    565
    media_image6.png
    Greyscale

wherein the mnth is also a Mn2+ transporter (See p. 6146, right column.), the tellurite resistant Lactococcus lactis mutants therefore should also have a perturbed manganese ion metabolism and a low concentration of intracellular Mn2+ ions.
It would have been obvious with LUCIANA HERVE-JIMENEZ and Turner before them that LUCIANA HERVE-JIMENEZ’s iron content would be the same as claimed or obvious to provide a fermented milk product usable a yoghurt that is satisfactory for a consumer.  Making any adjustment 
Regarding claim 50, LUCIANA HERVE-JIMENEZ teaches a method discussed above, however, fails to expressly teach the properties:
(a)    containing less than 10 parts per million (ppm, mg/kg dry weight) of iron ions;

(b)    containing less than 6 ppm of manganese ions;

(c)    containing less than 16 ppm in total of Fe2+ ions and Mn2+ ions;

LUCIANA HERVE-JIMENEZ teaches a method with a milk substrate with a mutant lactic acid bacterium (LAB)  where the Streptococcus thermophilus strain in which the expression of genes encoding iron transporters is decreased and the expression of the fur regulator gene is increased and therefore has a reduced intracellular iron concentration; where the iron ions below 10 ppm is interpreted to be implicitly disclosed due to the reduced expression of iron transporter by the Streptococcus strain (See Abstract.).
Regarding claim 51, LUCIANA HERVE-JIMENEZ teaches the method discussed above, however, fails to expressly teach
(d)    carrying a mutation in a gene related to the uptake of a divalent metal ion;

(e)    having a changed fur gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene;

(f)    having reduced mnth gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene;

(g)    having reduced fatc gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene; and

(h)    being resistant to tellurite, as determined by an ability to form a colony on M17 agar plates containing 0.1 mMK2TeO3.

Regarding property (f) having reduced mnth gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene, Turner teaches tellurite resistant Lactococcus lactis mutants containing insertions in the mntH gene usable in the dairy industry (See Abstract and p. 6148, col. 2.), wherein the mutants are impaired in Fe2+ uptake and have a low intracellular iron level (See p. 6146, right column, para. 2 and FIG-3 (left) where the removal of iron by the mmtH mutant lower than by the wt.); wherein the mnth is also a Mn2+ transporter (See p. 6146, right column.), the tellurite resistant Lactococcus lactis mutants therefore should also have a perturbed manganese ion metabolism and a low concentration of intracellular Mn2+ ions.
It would have been obvious with LUCIANA HERVE-JIMENEZ and Turner before them that LUCIANA HERVE-JIMENEZ’s iron content would be the same as claimed or obvious to provide a fermented milk product usable a yoghurt that is satisfactory for a consumer.  Making any adjustment and selection of process parameters would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 52, LUCIANA HERVE-JIMENEZ teaches the method discussed above, however, fails to expressly teach wherein the mutant LAB has a perturbed divalent metal ion metabolism (DMIM).
Turner teaches wherein the mutant LAB has a perturbed divalent metal ion metabolism (DMIM) (See p. 6146, right column, para. 2 and FIG-3 (left) where the removal of iron by the mnth mutant lower than by the wt.).
Regarding Claim 53, LUCIANA HERVE-JIMENEZ teaches wherein the divalent metal ion is selected from one or more of Fe2+, Mg2+, and Mn2+ (See Abs.).  Turner teaches wherein the divalent metal ion is Mn2+ (See p. 6146, right column, para. 2 and FIG-3 (left).).
Regarding Claim 57, LUCIANA HERVE-JIMENEZ teaches wherein the mutant LAB belong to the species Lactobacillus bulgaricus (See. Abs.).
Regarding Claim 58, LUCIANA HERVE-JIMENEZ teaches wherein the mutant LAB belong to the species Streptococcus thermophiles (See p. 2062, para. 1.).
Regarding Claim 64, LUCIANA HERVE-JIMENEZ teaches the method as there is no lower limit for the concentration, thus, non-limiting.

Claims 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieuwerts et al., Mixed-Culture Transcriptome Analysis Reveals the Molecular Basis of Mixed-Culture Growth in Streptococcus thermophilus and Lactobacillus bulgaricus’ Appl Environ Microbiol. 2010 Dec; 76(23): 7775–7784.
Regarding Claim 49, Sieuwerts teaches a method for increasing viscosity in a fermented milk product (See Abs., FIG-1 and pp. 7775-7783 where the viscosity of milk is increased using LAB in the fermentation of milk to prepare yogurt.), 

    PNG
    media_image7.png
    588
    337
    media_image7.png
    Greyscale

comprising fermenting a milk substrate with a mutant lactic acid bacterium (LAB) with property (e) having a changed fur gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene (See p. 7775, right column, para. 2 and p. 7782, left column, para. 2, where a Streptococcus thermophilus strain in which the regulator fur is downregulated (i.e. changed expression of the fur gene) and which has a lower intracellular iron concentration.)
It would have been obvious to a person having ordinary skill in the art the time of Applicant’s invention that when the milk is fermented to produce yogurt the viscosity will be increased as this is a known property of yogurt when compared to unfermented milk.
Regarding Claim 51, Sieuwerts teaches (e) having a changed fur gene expression caused by partial or full inactivation of the gene, partial or full deletion of the gene, and/or insertion of DNA into the gene (See p. 7775, right column, para. 2 and p. 7782, left column, para. 2, where a Streptococcus thermophilus strain in which the regulator fur is downregulated (i.e. changed expression of the fur gene) and which has a lower intracellular iron concentration.).

Claims 49  and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUCIANA HERVE-JIMENEZ ET AL: "Postgenomic Analysis of Streptococcus thermophilus Cocultivated in Milk with Lactobacillus delbrueckii subsp. bulgaricus: Involvement of Nitrogen, Purine, and Iron Metabolism", APPLIED AND ENVIRONMENTAL MICROBIOLOGY, vol. 75, no. 7, 1 April 2009, pages 2062-2073 in view of
Turner et al., Inactivation of an Iron Transporter in Lactococcus lactis Results in Resistance to Tellurite and Oxidative Stress, APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Oct. 2007, p. 6144–6149 and
Bruno-Ba´rcena et al., Role of Antioxidant Enzymes in Bacterial Resistance to Organic Acids, APPLIED AND ENVIRONMENTAL MICROBIOLOGY, May 2010, p. 2747–2753.
LUCIANA HERVE-JIMENEZ and Turner teach the method discussed above, however, fail to expressly teach wherein the mutant LAB has been obtained by mutagenesis per Claim 54 and genetic engineering per Claim 55.
Bruno-Ba´rcena teaches a Streptococcus thermophilus strain that contains 3.09 ng iron/ OD600 (See p. 2749, left column, par. 3.), which is less than 10 ppm, wherein the strain is been (See Abs., mutation of the sodA gene.) wherein MnSOD can protect cells against oxidative stress (See p. 2751 and FIG-5.).

    PNG
    media_image8.png
    377
    675
    media_image8.png
    Greyscale

It would have been obvious with LUCIANA HERVE-JIMENEZ, Turner and Bruno-Ba´rcena before them at the time of filing that LUCIANA HERVE-JIMENEZ’s mutant LAB has been obtained by mutagenesis and genetic engineering for providing protection of cells against oxidative stress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	March 7, 2021